Citation Nr: 0114858	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-00 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 
and Supp. 2000).


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran, who died in January 1991, apparently had active 
service for one or more of the following periods:  from June 
1945 to March 1971; from August 1952 to September 1972; or 
from September 1962 to September 1972.  It does not appear 
that his service has been verified.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  With regard to 
the instant case, it is noted that the appellant's claim was 
denied by the RO on the basis that her claim was not well 
grounded.  In view of the changes resulting from the 
enactment of the VCAA, appellate review of this case without 
further consideration of its merits by the RO would be 
prejudicial to the claimant; see Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would also be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard, supra; VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
the appellant has indicated that her husband had been 
accorded treatment at the Shreveport, Louisiana, VA Medical 
Center (VAMC).  Records associated with the claims folder 
show that she requested that facility furnish copies of all 
records compiled pursuant to that treatment, and that, in May 
2000, the Director of the Shreveport VAMC advised her that 
her husband's records had been retired to the Federal Storage 
Center, and that those records would be made available in 
approximately three-to-four weeks.  No such records were 
thereafter associated with the veteran's claims folder.  In 
addition, it is apparent that he had also been accorded 
treatment at other medical facilities; his death certificate 
shows that he died in January 1999, while hospitalized at the 
Jackson, Mississippi, VAMC.  No records pertaining to that 
hospitalization, or to any other treatment he may have been 
accorded at any other medical facility other than VAMC 
Shreveport, have been sought.

Finally, the Board notes that the veteran's period or periods 
of service have not been verified.  On a VA Form 21-534 
submitted by the appellant in March 2000, in conjunction with 
the instant claim, she indicated that her husband had served 
from June 1945 to March 1971.  On VA Form 21-8947, prepared 
by VA in June 2000, he 
is shown to have served from August 1952 to September 1972.  
On VA Form 10-7132, prepared by the Jackson RO, he is shown 
to have served from September 1962 to September 1972.  The 
confusion over the veteran's dates of service must be 
resolved.

In view of the above, this case is REMANDED for the 
following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
period or periods of military service.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for colon and 
liver problems, to include cancer, since 
his separation from service.  After 
securing any and all necessary releases, 
the RO should obtain these records.  In 
particular, the RO's actions should 
include, but may not necessarily be 
limited to, securing all records compiled 
in conjunction with treatment accorded 
the veteran at the Shreveport VAMC, and 
the records compiled pursuant to his 
terminal hospitalization at the Jackson 
VAMC.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this case.  The RO should consider all 
pertinent regulations and provisions that 
may support the appellant's claims, to 
include, but not necessarily limited to, 
those that pertain to service connection 
for the cause of the veteran's death as a 
result of exposure to Agent Orange.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if one has been appointed 
at that time, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





